DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated August 13, 2020 claims 1-31 were pending and claims 1-31 stood rejected.  Claims 1, 5-6, 9, 12, 16-17, 23-25 and 29 have been amended.  No claims have been added or cancelled.  Claims 1-31 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-31 has been fully considered but is not persuasive.  Applicant initially indicates that the claims are not directed towards an abstract idea (page 12 of remarks and while reiterating the test Examiner made under Prong One of Step 2A does not offer any specific argument with regard to that portion of Examiner’s findings.  Applicant appears to target the findings under Prong Two of Step 2A (remarks at page 14) and describes the problem as being that conventional chargeback processing creates a problem for known multi-party payment processing networks “because the numerous network-routed messages that must be generated for the conventional process tie up resources that could otherwise be used for the primary purpose of authorizing, clearing and settling purchase transactions”.  However in reviewing Applicant’s written disclosure it would appear that the inventors were more, if not entirely, concerned about the economic impact, including financial losses, that unnecessary chargebacks would be may be realized if the magnitude of the business problem is reduced.  However this merely goes to the fact that a process that can be performed by a human being will necessarily increase computer utilization and in the event that the process is transitioned from a human performed process to a computer performed process and any reduction in the number of times the process is invoked, either by human beings or by computer, will necessarily decrease the amount of human resources or computer resources that are required.  If computer utilization were the overriding concern one could also reduce the utilization of the computer by having human beings perform the process manually.  This seems to be more a matter of overall process efficiency that is separate from making the computer itself more efficient.  Therefore this argument is not persuasive.  With regard to Applicant’s argument with regard to Examiner’s analysis under Step 2B that the claim fails to recite additional elements that amount to significantly more than the abstract idea (remarks at pages 15-17) Applicant places a reliance on Berkheimer but fails to address the Berkheimer the written disclosure itself is dispositive with regard to the nature of the claimed invention (MPEP § 2106.07(a)(III)(A)) although Examiner would also point out that there was no finding in Examiner’s rejection that the elements were “well-understood, routine and conventional” that would trigger the requirements under Berkheimer.  Furthermore Applicant did not point to any other portions of the written disclosure or the claim that would indicate that the elements were anything other than “well-understood, routine and conventional” if Examiner had actually made such an assertion.  Therefore no evidence is actually required, however even if arguably evidence were required the manner in which the elements are described in the cited paragraphs 0050, 0054-0060 and 0088-0096 regarding the computing environment would be sufficient to maintain a finding of ineligibility even under the Berkheimer requirements.  Therefore this argument is unpersuasive.  As such the present rejection of claims 1-31 as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(1) rejection of claims 23-25 and 30-31 as being anticipated by Beck et al. (U.S. Patent Publication 2010/0145744, now U.S. Patent 8,626,660, hereinafter referred to as Beck) has been fully considered and is persuasive.  Accordingly the rejection will be withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites an electronic payment card processing system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claim 1 recites as follows:
1. An electronic payment card processing system comprising:
at least one host computing device comprising at least one processor in communication with a memory device and a multi-party payment processing system and network for processing payment card transactions, the multi-party payment processing system and network configured to implement a payment-network chargeback process in response to chargeback requests from issuers, the payment-network chargeback process including, for each accepted chargeback request, multiple network messages routed via the multi-party payment processing system and network between a respective issuer and a respective merchant bank;
wherein the at least one host computing device is configured to:
receive transaction data for a plurality of payment card transactions;
identify, based on the received transaction data, a foreign exchange transaction between a cardholder and a merchant designated for payment in different currencies and therefore requiring a currency conversion;
receive, through an issuer portal via a second network different from the multi-party payment processing system and network, a chargeback request for the foreign exchange transaction
apply a chargeback loss mitigation rule to filter the chargeback request for the identified foreign exchange transaction; and
in response to receiving the chargeback request, block the chargeback request from entry into the payment-network chargeback process.
The claim is evaluated under prong one of step 2A in order to determine whether the claim recites a judicial exception.  The claim is not directed towards a law of nature or a natural phenomenon so the analysis will focus on whether the claim is directed towards an abstract idea.  The claim recites receiving transaction data for a plurality of payment card transactions, identifying a foreign exchange transaction between a cardholder and a merchant for payment in different currencies, receiving chargeback request and applying a chargeback loss mitigation rule to filter a chargeback request for a disputed transaction charge and blocking the chargeback request which per the written disclosure the blocking will occur when the chargeback involves blocking manipulative attempts to exploit chargeback processes relating to foreign exchange transactions (0027) i.e. a form of risk mitigation on behalf of all parties to the payment system.  The language that Examiner has italicized in claim 1 clearly falls within one of the enumerated groupings of abstract ideas involving certain methods of organizing human activity as the language involves both a fundamental economic practice and a commercial interaction by identifying particular transactions that involve foreign exchange or currency conversion involving a cardholder and merchant and using a rule 
The claim is then analyzed under prong two of step 2A in order to determine whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements to determine whether they integrate the exception into a practical application of the abstract idea.  The 2019 Revised Patent Subject Matter Eligibility Guidance does not explicitly define what constitutes an element but rather demonstrates through example that an element can either be structure or alternatively the performing of operations in addition to those in which involve the abstract idea.  In the instant claim no operations are present that do not involve the abstract idea.  The only element therefore is the host computing device comprising at least one processor in communication with a memory device and a multi-party payment system and network.  The plurality of networks does not constitute an 
Dependent claims 2-11 further extend the abstract idea of claim 1 by reciting use of BIN numbers, limiting the chargeback request to matters other than the currency conversion, use of a disclosure statement including receiving of an acknowledge and acceptance which is than recorded and later retrieved and examined and possibly resent to the cardholder along with other communications to the cardholder and only adds additional layers of abstraction to the abstract idea of claim 1.  As no additional elements are included in claims 2-11 the claims also are ineligible under both prongs one and two of step 2A.
The analysis then proceeds to step 2B where the claim is analyzed in order to determine if the claim contains significantly more than the abstract idea.  The claim recites a host computing device comprising at least one processor in communication with a memory device and a multi-party payment system and network.  No technological improvement is being made to the host computing device and the claim does not recite an ordered combination of elements that would form a technological improvement.  It is abundantly clear that the claim does not involve any ordered combination of elements BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving transaction data for a plurality of payment card transactions, identifying a foreign exchange transaction between a cardholder and a merchant for payment in different currencies and applying a chargeback loss mitigation rule to filter a chargeback request for a disputed transaction charge are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0050, 0054-0060 and 0088-0096 describe only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice
Claim 12 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claim 12 recites as follows:
12. A method for electronically responding to disputed charges for payment card transactions processed by a multi-party payment processing system and network, the multi-party payment processing system and network configured to implement a payment-network chargeback process in response to chargeback requests from issuers, the payment-network chargeback process including, for each accepted chargeback request, multiple network messages routed via the multi-party payment processing system and network between a respective issuer and a respective merchant bank, the method implemented with at least one host computing device having at least one processor in communication with a memory device and the multi-party payment processing system and network, the method comprising:
receiving transaction data for a plurality of payment card transactions;
identifying, with the at least one host computing device and based on the received transaction data, a foreign exchange transaction between a cardholder and a merchant designated for payment in different currencies and therefore requiring a currency conversion;
receiving, through an issuer portal via a second network different from the multi-party payment processing system and network, a chargeback request for the foreign exchange transaction;
applying a chargeback loss mitigation rule to filter the chargeback request for the identified foreign exchange transaction; and
in response to receiving the chargeback request, blocking the chargeback request from entry into the payment-network chargeback process.
The claim is evaluated under prong one of step 2A in order to determine whether the claim recites a judicial exception.  The claim is not directed towards a law of nature or a natural phenomenon so the analysis will focus on whether the claim is directed towards an abstract idea.  The claim recites receiving transaction data for a plurality of payment card transactions, identifying a foreign exchange transaction between a cardholder and a merchant for payment in different currencies, receiving chargeback request and applying a chargeback loss mitigation rule to filter a chargeback request for a disputed transaction charge and blocking the chargeback request which per the written disclosure the blocking will occur when the chargeback involves blocking manipulative attempts to exploit chargeback processes relating to foreign exchange transactions (0027) i.e. a form of risk mitigation on behalf of all parties to the payment system.  The language that Examiner has italicized in claim 12 clearly falls within one of the enumerated groupings of abstract ideas involving certain methods of organizing human activity as the language involves both a fundamental economic practice and a commercial interaction by identifying particular transactions that involve foreign exchange or currency conversion involving a cardholder and merchant and using a rule based system to filter a chargeback request in order to prevent an unnecessary chargeback.  This operation can also be viewed as a form of managing personal interactions as it involves performing a procedure to implement when a particular situation arises involving a dispute between the cardholder and the merchant in conjunction with the payment card processing system as the purported goal of the 
The claim is then analyzed under prong two of step 2A in order to determine whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements to determine whether they integrate the exception into a practical application of the abstract idea.  The 2019 Revised Patent Subject Matter Eligibility Guidance does not explicitly define what constitutes an element but rather demonstrates through example that an element can either be structure or alternatively the performing of operations in addition to those in which involve the abstract idea.  In the instant claim no operations are present that do not involve the abstract idea.  The only element therefore is the host computing device comprising at least one processor in communication with a memory device and a multi-party payment system and network.  The plurality of networks does not constitute an element as it merely suggests that the chargeback request will come via a different channel from the cardholder (written disclosure at 0076) which at most only describes the particular technological environment in which the claimed invention resides.  Nothing in the claim suggests that there is an improvement being provided to the host computing device or that the abstract idea is being applied in any meaningful way other 
Dependent claims 13-22 further extend the abstract idea of claim 12 by reciting use of BIN numbers, limiting the chargeback request to matters other than the currency conversion, use of a disclosure statement including receiving of an acknowledge and acceptance which is than recorded and later retrieved and examined and possibly resent to the cardholder along with other communications to the cardholder and only adds additional layers of abstraction to the abstract idea of claim 12.  As no additional elements are included in claims 13-22 the claims also are ineligible under both prongs one and two of step 2A.
The analysis then proceeds to step 2B where the claim is analyzed in order to determine if the claim contains significantly more than the abstract idea.  The claim recites a host computing device comprising at least one processor in communication with a memory device and a multi-party payment system and network.  No technological improvement is being made to the host computing device and the claim does not recite an ordered combination of elements that would form a technological improvement.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited host computing device does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving transaction data for a plurality of payment card transactions, identifying a foreign exchange transaction between a cardholder and a merchant for payment in different currencies and applying a chargeback loss mitigation rule to filter a chargeback request for a disputed transaction charge are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0050, 0054-0060 and 0088-0096 describe only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Furthermore the problem being described as being solved at paragraph 0006 regarding undesirable chargebacks is a business problem and not a technological problem.  Paragraph 0052 describes the invention as a technical improvement but only describes the problem in a manner that suggests that a solution of a business problem performed on a computer is by itself the nature of the technical improvement and therefore must be viewed as nothing more than a conclusory statement of an improvement (MPEP § 2106.05(a) ¶ 3). Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 12-22 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 23 recites an electronic payment card processing system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claim 23 recites as follows:
23. An electronic payment card processing system comprising: at least one host computing device comprising at least one processor in communication with a memory 
identify, with at least one host computing device and based on received transaction data for a payment card transaction between a cardholder and a merchant, a foreign exchange transaction;
notify the cardholder of the identified foreign exchange transaction;
receive, through an issuer portal via a second network different from the multi-party payment processing system and network, a chargeback request for the foreign exchange transaction;
either before the identified foreign exchange transaction is approved by the multi-party payment processing system and network or when the identified foreign exchange transaction is disputed by the cardholder, apply a chargeback loss mitigation rule for the identified foreign exchange transaction; and
in response to receiving the chargeback request, block the chargeback request from entry into the payment-network chargeback process.
The claim is evaluated under prong one of step 2A in order to determine whether the claim recites a judicial exception.  The claim is not directed towards a law of nature 

Dependent claims 24-31 further extend the abstract idea of claim 23 by reciting use of BIN numbers, limiting the chargeback request to matters other than the currency conversion, use of a disclosure statement including receiving of an acknowledge and acceptance which is than recorded and later retrieved and examined and possibly 
The analysis then proceeds to step 2B where the claim is analyzed in order to determine if the claim contains significantly more than the abstract idea.  The claim recites a host computing device comprising at least one processor in communication with a memory device and a multi-party payment system and network.  No technological improvement is being made to the host computing device and the claim does not recite an ordered combination of elements that would form a technological improvement.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited host computing device does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0050, 0054-0060 and 0088-0096 describe only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible Alice at 1983).  Furthermore the problem being described as being solved at paragraph 0006 regarding undesirable chargebacks is a business problem and not a technological problem.  Paragraph 0052 describes the invention as a technical improvement but only describes the problem in a manner that suggests that a solution of a business problem performed on a computer is by itself the nature of the technical improvement and therefore must be viewed as nothing more than a conclusory statement of an improvement (MPEP § 2106.05(a) ¶ 3). Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 23-31 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/Senior Examiner, Art Unit 3685